 

 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
-VS- Case No. 5:19-1060PRL

FREDRICK MICHAEL POHL, JR.

 

ORDER OF DETENTION PENDING TRIAL
FINDINGS
In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
held. The following facts and circumstances require the defendant to be detained pending trial.

The defendant makes no application for release at this time. A motion for conditions
of release and a detention hearing may be filed at a later date.

DIRECTIONS REGARDING DETENTION

Fredrick Michael Pohl, Jr. is committed to the custody of the Attorney General or his designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. Fredrick Michael Pohl, Jr. shall be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a Court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility shall deliver the Defendant to the United States marshal for
the purpose of an appearance in connection with a Court proceeding.

Date: May 21, 2019 EZ Fb

™ GREGOR JXKELLY
UNITED STATES MAGISTRATE JUDGE

 

 
